NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                   Submitted May 19, 2011
                                    Decided May 20, 2011

                                            Before

                             WILLIAM J. BAUER, Circuit Judge

                             MICHAEL S. KANNE, Circuit Judge

                             ANN CLAIRE WILLIAMS, Circuit Judge

No. 10-3877

WILLIAM E. RUHAAK,                               Appeal from the United States Tax Court.
     Petitioner-Appellant,
                                                 No. 27423-08L
       v.
                                                 Richard T. Morrison,
COMMISSIONER OF INTERNAL                         Judge.
REVENUE,
     Respondent-Appellee.

                                          ORDER

        William E. Ruhaak appeals from the Tax Court’s decision ordering him to pay
federal income taxes for 2007. He argues that the Internal Revenue Service should have
considered his argument that a conscience-based objection to military spending is a valid
basis for refusing to pay taxes. We affirm.

        Ruhaak refuses to pay federal taxes that would fund the military. Instead he wants to
either donate this portion of his taxes to organizations fostering peace or have his taxes
earmarked for nonmilitary purposes. When Ruhaak failed to pay a balance from his 2007
taxes, the IRS sent him a notice of intent to levy, warning him that his failure to pay $2,399
in taxes, interest, and penalties would result in seizure of his property to satisfy the overdue
No. 10-3877                                                                                  Page 2

tax obligations. The IRS Appeals Office scheduled a conference with Ruhaak and explained
that Treasury regulations did not permit it to consider challenges on moral, religious,
political, constitutional, or conscientious grounds. Ruhaak appealed to the Tax Court,
arguing that the IRS should have allowed him to show that he is exempt from paying taxes
that support the military because he is a “victim of freedom of conscience” as defined by
Article 18 of the Universal Declaration of Human Rights. The Tax Court found this claim
frivolous, see I.R.C. §§ 6330(c)(4)(B), 6702(b)(2)(A)(i); I.R.S. Notice 08-14, 2008-4 I.R.B. 310, at
(1)(h), and granted summary judgment to the commissioner.

         On appeal, Ruhaak reiterates that the IRS and the Tax Court should have considered
his conscience-based objection and argues that federal regulations barring appeals from tax
liability on conscientious grounds, see Treas. Reg. § 601.106(b), violate Article 18 of the
International Covenant on Civil and Political Rights (“ICCPR”), which provides for the right
to freedom of conscience. Ruhaak argues that the United States, as a party to the covenant,
must bring its regulations into compliance with the ICCPR and give him an opportunity to
make his freedom-of-conscience argument.

        The Tax Court properly granted summary judgment for the commissioner.
Taxpayers have no constitutional or statutory right to withhold taxes based on moral or
religious objections to government expenditures. See Jenkins v. Comm’r, 483 F.3d 90, 91-93
(2d Cir. 2007); Browne v. United States, 176 F.3d 25, 26 (2d Cir. 1999); First v. Comm’r, 547 F.2d
45, 45-46 (7th Cir. 1976). The tax system could not function if taxpayers could avoid taxes
based on religious, moral, or conscientious objections, so any burden placed on Ruhaak’s
First Amendment rights is justified by the government’s interest in maintaining a sound
and efficient tax system. See Hernandez v. Comm’r, 490 U.S. 680, 699-700 (1989); United States
v. Indianapolis Baptist Temple, 224 F.3d 627, 630 (7th Cir. 2000); McLaughlin v. Comm’r, 832
F.2d 986, 987-88 (7th Cir. 1987). Nor do the ICCPR or the Universal Declaration of Human
Rights help Ruhaak’s claim. The United States has ratified the ICCPR, but the substantive
provisions are not self-executing and do not create enforceable obligations. See Sosa v.
Alvarez-Machain, 542 U.S. 692, 728, 734-35 (2004); Clancy v. Office of Foreign Assets Control, 559
F.3d 595, 604 (7th Cir. 2009). And the Universal Declaration of Human Rights is a statement
of principles and not a treaty or international agreement imposing legal obligations. See
Sosa, 542 U.S. 692 at 734-35.

       Because the arguments Ruhaak pursues on appeal are frivolous, we affirm the
decision of the Tax Court. We also direct Ruhaak to show cause within 14 days why we
should not impose a sanction of $4,000, the presumptive sanction for filing a frivolous
appeal in a tax case. See Szopa v. United States, 460 F.3d 884, 887 (7th Cir. 2006).